Title: To Thomas Jefferson from John Pierce Duvall and James Neal, 26 January 1781
From: Duvall, John Pierce,Neal, James
To: Jefferson, Thomas



Sir
January 26th 1781

In Consequence of a Commision to us Directed for a Justing and setling the Claimes to unpatened lands in the district of Monongalia, Youghagania and Ohio, the tenth day this Instant was appointed for proseeding to business, with a full Expectation that Col. Francis Peyton and Capt. George Meriweather would attend, but they have not yet arived, whereby the Business is detered and a great Uneasyness Created in the people under an apprehention that the limited time by law will Expire and there lands be liable to be taken by Treasury warnts agreable to the terms of the Commonwealth’s land office. Therefore have requested us to send an Express to your Excellency preying that those two gentlemen may be removed and that Charles Martin and William Hayman Esqs. may be aded to the Commision whereby they hope that the Business may be done befor the Limited time Prescribed by law should Expire.
We are Your Excellencys Most Obedient Hubl. Servants,

John Pierce Duvall
James Neal


NB Sir,
Whereas we have been under the Necessaty of paying the Express hope your Excellency will Give him an order on the Treasury for the sum of one thousand Eight hundred dollars being the sum agreed for.


John Pierce DuvallJames Neal

